Citation Nr: 0332736	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bursitis of the right 
knee, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the disability 
evaluations for the veteran's service connected knees from 
noncompensable ratings to separate 10 percent ratings.

The case was previously before the Board in February 2003, at 
which time the assigned rating for the veteran's left knee 
was continued.  The Board undertook additional development on 
the issue of increased evaluation for bursitis of the right 
knee pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In a statement dated July 17, 2003, the veteran 
waived consideration of additional evidence by the regional 
office.  Under the circumstances, the case is ready for 
appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Right knee bursitis with flare-ups is not manifested by 
limitation of extension in excess of 20 degrees.


CONCLUSION OF LAW

The criteria for a 30 percent rating for right knee bursitis 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5261 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued in May 2001 and in 
September 2002.  Thus, there is no prejudice to the veteran 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

Service connection for right knee bursitis since 1949.  The 
primary concern in a claim for an increased evaluation is the 
present level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In Francisco, the Court stated that although 
a rating specialist was directed to review the recorded 
history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
May 2003.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's service connected bursitis is evaluated on the 
basis of limitation of motion of affected parts as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019.  Diagnostic code 5003, degenerative arthritis, requires 
rating under limitation of motion of the affected joints, if 
such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is limitation of motion demonstrated for the knee, 
such as is produced by the service connected disabilities 
here, evaluation is pursuant to Diagnostic Codes 5260 or 
5261.  Where there is limitation of leg flexion to 15 
degrees, a 30 percent evaluation would be warranted.  Where 
the limitation is to 30 degrees, a 20 percent evaluation is 
warranted. A 10 percent evaluation is warranted where leg 
flexion is limited to 45 degrees.  Where limitation is at 60 
degrees or more a noncompensable evaluation is applicable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran was afforded a VA examination in January 2000. 
The veteran was then 72 years of age and reported constant 
knee pain.  He ambulated with a cane, which provided minimal 
relief.  Pain was exacerbated with prolonged walking or 
attempted running.  He took medication that also gave minimal 
relief.  On physical examination, there was no swelling or 
effusion.  He had approximately 0-120 degrees of flexion on 
the right.  There was a significant patellofemoral crepitus 
as well as patellofemoral pain elicited with range of motion 
testing bilaterally.  Considering the bilateral knee 
pathology, the examiner commented that the veteran could be 
expected to have acute flare-ups, which could be associated 
with further loss of range of motion. excessive muscle 
fatigue and incoordination as well as functional impairment 
during flare-ups.  However, the course was characterized as 
highly variable and could not be calculated.

The veteran was also afforded a VA examination in May 2003.  
He was then 75 years old and walked with cane and an antalgic 
gait.  On physical examination, mild effusion was 
appreciated.  Flexion was to 120 degrees but extension lacked 
10 degrees.  There was no instability appreciated by the 
clinician.  The examiner commented that he felt there was no 
weakened movement against resistance.  The examiner did not 
feel that he would have any incoordination or fatigue due to 
his condition.  However upon performing activities, it would 
cause a flare-up.  It was the examiner's opinion that the 
veteran could suffer as high as a 50 percent loss of motion 
due to pain and effusion during a flare-up caused by bending, 
kneeling or climbing stairs.  However, the examiner also 
conceded that it was difficult to make a judgment as to the 
veteran in particular because flare-ups from patient to 
patient was variable.

Outpatient treatment records received from March 2000 to July 
2003 were also considered.  Those received in March 2000 
reflect range of motion of the bilateral knees from 0 degrees 
to 120 degrees; knees stable to stress bilaterally, minimally 
swelling.  November 2000 records note mild swelling and vague 
tenderness.  Right knee range of motion was from 15 to 120 
degrees.  In March 2003, right knee range of motion was from 
3 degrees of extension to 120 degrees of flexion.  In July 
2003, right knee range of motion was from 15 degrees of 
extension to 100 degrees of flexion.  

The veteran's has appealed for the assignment of a 10 percent 
rating for his right knee disability.  The clinical findings 
show essentially normal flexion and extension ordinarily 
limited to between 5 and 15 degrees.  Under Diagnostic Code 
5261, strict application of the evaluation criteria 
demonstrates a 20 percent evaluation could readily be 
supported on the basis of demonstrated limited extension.  In 
the absence of limitation of flexion to 15 degrees or 
limitation of extension to 20 degrees, an evaluation in 
excess of 20 percent for limitation of motion is not strictly 
supported, however.  

Nevertheless, the Board has additionally considered whether 
the veteran's associated right knee pain, including on use 
and flare-ups, is productive of additional functional loss, 
pursuant to sections 4.40 and 4.45, assessed on the basis of 
increased limitation of motion, pursuant to the guidelines 
set forth in Deluca.  The Board recognizes the veteran's 
credible complaints of knee pain, as well as his use of a 
cane and medicinal pain killers.  The Board is additionally 
mindful of the examiner's comments regarding flare-up as 
related in the May 2003 examination report.  In consideration 
of the foregoing, the Board believes that assignment of a 30 
percent rating would fully and adequately compensate the 
veteran for flare-ups in accordance with DeLuca.  In reaching 
this conclusion, the Board acknowledges the flare-ups but 
such recognition is tempered by the absence of such a level 
of limitations of motion observed in an objective clinical 
setting.

The Board finds that the veteran's complaints and symptoms 
are adequately contemplated by the 30 percent evaluation for 
the knee.  In this regard, the Board notes that the veteran's 
objectively demonstrated limitation of motion does not 
approximate the criteria for any higher rating and that 
additional functional impairment of the knee due to pain or 
weakness comparable to ankylosis, leg flexion limited to 45 
degrees or less or leg extension limited to 30 degrees, is 
not shown by the evidence of record.  Therefore the Board 
concludes that no more than the above evaluations under 
Diagnostic Codes 5260-5261 is warranted for the right knee.

The veteran advances the claim that the respective 
evaluations ignore his arthritis and or chondromalacia.  It 
bears emphasis, however, that bursitis, synovitis, 
chondromalacia and arthritis are all rated pursuant to the 
criteria for limitation of motion.  Consequently, the 
combination of chondromalacia and/or arthritis with bursitis 
or synovitis in either lower extremity would not entitle the 
veteran to higher compensation levels unless the pertinent 
criteria for a greater limitation of motion are demonstrated.  
In this case, limitation of motion of the service connected 
knees has been clinically documented and implicitly 
incorporates pathology of those additional conditions.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The U.S. Court of 
Appeals for Veterans Claims (Court) has interpreted 38 
U.S.C.A. § 1155 as implicitly containing the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  Thus additional 
compensation for the other claimed knee pathology is 
precluded since the claimed pathology would result in 
pyramiding.

The veteran has additionally claimed knee instability and 
claims that reports that he "denie[d] catching, locking or 
giving way of [his] bilateral knees", as reported in January 
2000, are inaccurate.  He claims the presence of such 
pathology.  It bears emphasis that the veteran's opinion as 
to medical matters, no matter how sincere, is without 
probative value because he, as a lay person, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

As to the resolution of this matter, the Board considers the 
clinical findings as reported in January 2000 and May 2003 
examinations most probative. In those examinations, 
instability was not clinically appreciated.  Some outpatient 
treatment records report instability by history.  However, 
the mere transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Significantly, the more 
recent clinical records fail to find objectively verification 
of the claimed pathology.  Even on outpatient treatment 
records the knees are assessed as "stable, grossly".  
Accordingly, the Board finds the preponderance of the 
evidence is against any higher evaluation on the basis of 
knee instability or otherwise.

Because the preponderance of the evidence is against the 
claim except as set forth above, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

There is no competent evidence of record which indicates that 
the veteran's knee disability has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to increased evaluation for right knee bursitis 
is granted, subject to the provisions governing the award of 
monetary benefits. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



